Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
26, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 26, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00242-CV
____________
 
IN RE SELECT SPECIALTY
HOSPITAL-HOUSTON, L.P. d/b/a SELECT SPECIALTY HOSPITAL-HOUSTON HEIGHTS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 18, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  
We deny relator=s petition for writ of mandamus. 
 
                                                                  PER
CURIAM
 
 
Petition Denied
and Memorandum Opinion filed March 26, 2004.
Panel consists of
Justices Fowler, Edelman, and Seymore.